Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

Status of Claims
This office action for the 15/993522 application is in response to the communications filed March 28, 2022.
Claims 1 and 14 were amended March 28, 2022. 
Claims 1-9, 11, 13-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, 13-16, and 18-20 are rejected under 35 USC 103 over Bohan (US 2006/0047188) in view of Ray (US 2014/0052464) in further view of Zhang (US 2017/0228513) in further view of Ashparie et al. (US 2016/0078188; herein referred to as Ashparie). 
As per claim 1, 
Bohan teaches providing a guidance inquiry statement in a dialogue interface of a man-machine interface of the computing device and obtaining a descriptive statement inputted by a user via the computing device:
(Paragraph [0030] of Bohan. The teaching describes “interface 16 and monitor located in the triage kiosk 26 serve to guide the patient through a series of questions in order to complete the automated triage process 48. The patient is asked to answer questions directed at determining their background, medical history and chief complaint”. The patient inputs this chief compliant (descriptive statement) to the computing device of a kiosk.)
Bohan further teaches analyzing the descriptive statement to extract predefined class information, the predefined class information being disease related information that belongs to a predefined class, the predefined classes including,  symptom class, physiological parameter class, time class, basic feature class and medical history class:
(Paragraph [0032] of Bohan. The teaching describes “Once the chief complaint is identified the system proceed through a predetermined diagnosis tree asking more specific questions regarding the patient's condition based on the answers provided to the previous questions” and “by nature of the questions asked or information required, takes into consideration the patient's chief complaint, and their sex, age, vital signs, and pertinent past and present medical history in order to make a triage determination”. The system analyzes the chief complaint information to determine that this information is disease related through a predetermined diagnosis tree (predetermined class information) that guide further questions to better ascertain what this condition is.)
Bohan further teaches in response to the query condition not being met, displaying a further inquiry statement generated by the computing device in the dialogue interface, so as to obtain a next descriptive statement inputted by the user:
(Paragraphs [0030]-[0032] of Bohan. The teaching describes a user interface which asks questions to the patient to determine their background, medical history, and chief complaint. Once the chief complaint is identified the system would proceed through a diagnosis tree. If for some reason the chief complaint cannot be identified, the system would conceivably return the user to input data so that the chief complaint can be ascertained.)
Bohan does not explicitly teach “analyzing the descriptive statement through natural language processing to extract pieces of predefined class information, the predefined class information being disease related information that belongs to one or more predefined class; combining the pieces of extracted predefined class information and querying a medical knowledge base according to combined predefined class information when the predefined class information is determined to be sufficient to query effective triage information based on a query condition, wherein, for each disease, one or more pieces of predefined class information related to the disease is created in the medical knowledge base and a corresponding correlation value is assigned to each piece of related predefined classes information for the disease; determining probabilities of the combined predefined class information identifying diseases based on respective correlation values between each piece of predefined class information in the combined predefined class information and each of diseases indicated by a query result, and selecting one or more diseases with the highest probability to determine triage information; and informing the user of the triage information”.
However, Ray teaches analyzing the descriptive statement through natural language processing to extract pieces of predefined class information, the predefined class information being disease related information that belongs to one or more predefined class:
(Paragraphs [0024] and [0032] of Ray. The teaching describes “natural language processing (NLP) to recognize medical concepts and to automatically compose and decompose their semantic relationships. This feature provides a "structured intelligence" for determining how to store, recognize, retrieve, and interpret medical information and patient records.” (analyzing the descriptive statement through natural language processing to extract pieces of predefined class information), and “the following are risk factors for cardiopulmonary morbidity: increased age, previous cardiac surgery, chronic obstructive pulmonary disease, use of muscle relaxants as part of general anesthesia, and major surgery” (disease related information that can be gleaned from patient records via natural language processing)) 
Ray further teaches in response to the query condition being met for querying a medical knowledge base established based on expert systems, combining the pieces of extracted predefined class information and querying the medical knowledge base according to combined predefined class information, wherein for each disease, one or more pieces of predefined class information related to the disease is created in the medical knowledge base and a corresponding correlation value is assigned to each piece of related predefined classes information of the disease in the medical knowledge base:
(Paragraph [0024] of Ray. The teaching describes “correlation is formed by utilizing univariable and multivariable logistic regression to identify those factors associated with the condition”. This demonstrates that the system correlates a group of factors (combined pieces of extracted predefined class information) in order to determine a patient’s condition. “data can be aggregated from disparate sources including an EHR or HIE (described above), genetic profiles, or from the input sources 14a-c to create a health profile for the patient. The processor 24 selects a model from the database 18 by performing a first algorithm on the information of the input sources 14a-c. For example, if particular medical research shows that a non-linear regression model is the most appropriate model for analyzing diabetes, then this model is used”. This demonstrates that a database (medical knowledge base) is used to query how medical factors are to be correlated. “the following are risk factors for cardiopulmonary morbidity: increased age, previous cardiac surgery, chronic obstructive pulmonary disease, use of muscle relaxants as part of general anesthesia, and major surgery”. This demonstrates one or more pieces of predefined class information that are related to a disease known in the medical knowledge base.)
Ray further teaches determining probabilities of the combined predefined class information identifying diseases based on respective correlation values between each piece of predefined class information in the combined predefined class information and each of diseases indicated by a query result, and selecting one or more diseases with the highest probability to determine triage information:
(Paragraph [0024] of Ray. The teaching describes “The processor 24 selects a model from the database 18 by performing a first algorithm on the information of the input sources 14a-c. For example, if particular medical research shows that a non-linear regression model is the most appropriate model for analyzing diabetes, then this model is used. On the other hand, if a neural network is the best model for predicting emergencies of patients with breast cancer, then the neural network model is used. Exemplary models include but are not limited to linear, non-linear, logistic regression probabilistic, neural networks, Bayesian inferences, clustering, fuzzy logic, and model based reasoning. Logistic regression models are used for predicting the probability of an event or state by fitting data to a "logit" function. For example, the probability that a patient has a heart attack within a specified time period might be predicted from knowledge of the patient's age, sex, and body mass index. This correlation is formed by utilizing univariable and multivariable logistic regression to identify those factors associated with the condition. Evaluation of predictors associated with the event is performed using matched analysis and identifying patient clusters.” This demonstrates that combined factors are correlated through a particular regression model that determines the probability that the factors are causing a particular disease state.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Bohan, the correlation teachings of Ray. Bohan and Ray are directed to systems that determine a patient’s condition. Paragraph [0024] of Ray teaches that the way it determines a patient’s condition is through probability based on regression models of data sets previously stored by the system. This suggests that this mathematical approach is a more robust system than the steps described in Bohan which would have resulted in an improved triage system had the teaching of Bohan adopted similar teachings as Ray. One ordinary skill in the art would have added to the teaching of Bohan, the teaching of Ray based on this incentive without yielding unexpected results. 
The combined teaching of Bohan and Ray does not explicitly teach presenting to the user information with regard to the triage. 
However, Zhang teaches in response to the query condition being met, displaying the triage information in the dialogue interface so as to inform the user of the triage information for use by the user:
(Paragraph [0038] and Figure 6B of Zhang. The teaching describes “[s]ubsequent to the customer being assigned a queue position [in response to the query condition being met], in Step 9 of FIG. 6B, the system 110 can generate and transmit a notification message [displaying the triage information in the dialogue interface] to the customer informing them of their position in their assigned queue and the estimated period of time they will wait to either speak to a receptionist or receive a service [so as to inform the user of the triage information for use by the user]”.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bohan and Ray, the teaching of Zhang. Both Bohan and Zhang are directed to triage kiosks for patient management. Since these are known techniques in the field, it would have been obvious to try to combine these similar arts to achieve an improved invention. Such an improvement that Zhang would give to Bohan would have been notifying the patient with an expected time of waiting for the patient as described in paragraph [0038]. Such a feature would have given the patient an expectation of how long to wait as opposed to Bohan’s apparent lack of patient inclusion due to its teaching that patients are directed to just wait without as much information that Zhang provides. One of ordinary skill in the art would have added to the combined teaching of Bohan and Ray, the teaching of Zhang based on this incentive without yielding unexpected results.
The combined teaching of Bohan, Ray and Zhang does not explicitly teach assigning different weights to the extracted predefined class information according to different predefined classes, calculating the total weighted value of the extracted predetermined category information according to the corresponding assigned weights of each piece of extracted predetermined category information, and determining that the query condition is met and that the predetermined class information is sufficient to query and obtain effective triage information when the total weighted value exceeds a predetermined threshold,. 
However Ashparie teaches assigning different weights to the extracted predefined class information according to different predefined classes that respective pieces of extracted predefined class information belong to, calculating the total weighted value of the extracted predetermined category information according to the corresponding assigned weights of each piece of extracted predetermined category information, and determining that the query condition is met and that the predetermined class information is sufficient to query and obtain effective triage information when the total weighted value exceeds a predetermined threshold:
(Paragraphs [0039]-[0048] of Ashparie. The teaching describes inferring a medical diagnosis or a medical prognosis through natural language processing. The data from the EHR is analyzed and assigned different weights to features in the EHR being processed by NLP. Prior to determining the inference, a probability datum threshold needs to be exceeded. For example, for a diagnosis of a fever, NLP system are used to determine the probability of the patient having a fever from the data collected from the EHR. The features in the EHR placed into a feature vector are given weights that correspond to the overall probability that the patient exhibits a fever. This ensures an accurate way to determine a patient condition through NLP. This establishes assigning weights to different predefined classes (weights assigned to elements in a feature vector), calculating a total weighted value for a particular category (the probability that the patient has a fever) and determining that the category information is sufficient to query and obtain effective medical information when the total weighted value exceeds a predetermined threshold (the probability exceeding a threshold resulting in the computer inference of the condition).)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bohan, Ray and Zhang, the NLP teachings of Ashparie. All of the claimed features are taught by the prior art, though in separate references. Both the combined teaching of Bohan, Ray and Zhang and the teaching of Ashparie are directed to extracting medical information using NLP. The prior art would have performed the same when combined as they would apart. Accordingly, it would have been obvious to one of ordinary skill in the art to combine known features in the prior art in the effort to create an improved system. One of ordinary skill in the art would have added to the combined teaching of Bohan, Ray and Zhang, the teaching of Ashparie based on this rationale without yielding unexpected results. 
The combined teaching of Bohan, Ray, Zhang and Ashparie would, the context of classifying triage information would then teach assigning different weights to the extracted predefined class information according to different predefined classes, calculating the total weighted value of the extracted predetermined category information according to the corresponding assigned weights of each piece of extracted predetermined category information, and determining that the predetermined category information is sufficient to query and obtain effective triage information when the total weighted value exceeds a predetermined threshold. 
As per claim 2, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Bohan does not explicitly teach further comprising, in response to extracting no predefined class information from the descriptive statement, displaying a further inquiry statement generated by the computing device in the dialogue interface, so as to obtain a next dialogue statement inputted by the user. 
However, Bohan teaches that the system prompts the user to input their chief compliant to the system:
(Paragraph [0032] of Bohan. The teaching describes “The system then prompts the patient to input their chief complaint. Once the chief complaint is identified the system proceed through a predetermined diagnosis tree asking more specific questions regarding the patient's condition based on the answers provided to the previous questions”)
It would have been obvious to one of ordinary skill in the art that this teaching from the combined teaching of Bohan, Ray, Zhang and Ashparie would teach wherein, when it fails to extract the predefined class information from the descriptive statement, or when it is determined based on the predefined class information that the query condition is not met, an inquiry statement is generated and displayed, so as to obtain a next descriptive statement inputted by the user. This is because when the system of Bohan receives a blank input, this would constitute failing to extract the predefined class information from the descriptive statement wherein the descriptive statement is blank. The system would then prompt the user to enter a descriptive statement. 
As per claim 3, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Ray further teaches wherein the analyzing the descriptive statement to extract predefined class information comprises: recognizing a named entity in the descriptive statement through a pre-trained named entity recognition model:
(Paragraphs [0024] and [0032] of Ray. The teaching describes “natural language processing (NLP) to recognize medical concepts and to automatically compose and decompose their semantic relationships. This feature provides a "structured intelligence" for determining how to store, recognize, retrieve, and interpret medical information and patient records.” (analyzing the descriptive statement through natural language processing to extract pieces of predefined class information), and “the following are risk factors for cardiopulmonary morbidity: increased age, previous cardiac surgery, chronic obstructive pulmonary disease, use of muscle relaxants as part of general anesthesia, and major surgery” (disease related information that can be gleaned from patient records via natural language processing))
As per claim 4, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 3, 
Ray further teaches further comprising: extracting the recognized named entity as the predefined class information when the recognized named entity is a predefined class named entity:
(Paragraphs [0024] and [0032] of Ray. The teaching describes “natural language processing (NLP) to recognize medical concepts and to automatically compose and decompose their semantic relationships. This feature provides a "structured intelligence" for determining how to store, recognize, retrieve, and interpret medical information and patient records.” (analyzing the descriptive statement through natural language processing to extract pieces of predefined class information), and “the following are risk factors for cardiopulmonary morbidity: increased age, previous cardiac surgery, chronic obstructive pulmonary disease, use of muscle relaxants as part of general anesthesia, and major surgery” (disease related information that can be gleaned from patient records via natural language processing))
As per claim 5, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Bohan further teaches wherein the query condition further includes at least one of the following: the extracted predefined class information includes particular class information, the extracted predefined class information includes a predefined amount of particular class information, and the extracted predefined class information includes a piece of particular class information and the piece of particular class information is not included in a set of common predefined class information corresponding to a plurality of diseases:
(Paragraph [0032] of Bohan. The teaching describes “[f]or any given chief complaint given by a patient, there are a series of observations and questions that, based upon the answers given to the questions by the patient or a person who comes to the emergency department with the patient, will lead down a specific decision tree or clinical pathway”. The system analyzes the chief complaint information to determine that this information is disease related and that further questions should be asked to better ascertain what this condition is. This chief complaint would also be considered as predefined class information which includes particular class information of a specific amount. The information inputted by the user could be common or uncommon.)
As per claim 6, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Bohan further teaches wherein the querying to obtain the triage information comprises: classifying each of pieces of extracted predefined class information through a pre-trained classification model; and querying, at least according to the pieces of extracted predefined class information and their respective classes, to obtain the triage information:
(Paragraph [0032] of Bohan. The teaching describes “[f]or any given chief complaint given by a patient, there are a series of observations and questions that, based upon the answers given to the questions by the patient or a person who comes to the emergency department with the patient, will lead down a specific decision tree or clinical pathway”. The system analyzes the chief complaint information to determine that this information is disease related and that further questions should be asked to better ascertain what this condition is.)
As per claim 7, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Bohan further teaches wherein the querying to obtain the triage information comprises: querying for triage information according to a pre-constructed decision tree, at least based on symptom information in the extracted predefined class information:
(Paragraph [0032] of Bohan. The teaching describes “[f]or any given chief complaint given by a patient, there are a series of observations and questions that, based upon the answers given to the questions by the patient or a person who comes to the emergency department with the patient, will lead down a specific decision tree or clinical pathway”. The system analyzes the chief complaint information to determine that this information is disease related and that further questions should be asked to better ascertain what this condition is.)
As per claim 9, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Zhang further teaches wherein the method further comprises: generating and displaying a statement that inquires whether to register or not after the triage information has been given; and determining whether to provide a link associated with the triage information based on response information inputted by the user:
(Paragraph [0027] of Zhang. The teaching describes “the customer code generator 415 calculates a unique code (2D bar code for instance) for the customer based on the customer information and the service they request, and the customer notification module 440 can dispense the code to the customer in the form or a paper ticket or electronically. The customer information detector 416 operates to receive information requested from the customer at the kiosk and discriminates between the different types of information entered by the customer. For instance, the customer can be prompted to enter their name, DOB, the customer's reason for requesting a service, the type of service they are requesting, the service provider's identity if known and other information that the system 110 can use to schedule the customer with a service provider. Depending upon the type of information a customer enters into the system 110, some or all of this customer information can be passed from the customer information processing module 400 to the priority scheduling module 450”)
As per claim 11, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1,
Bohan further teaches wherein the predefined class information includes any one or more of symptom class information, physiological parameter class information, time class information, basic feature class information, and medical history class information:
(Paragraph [0030] of Bohan. The teaching describes “interface 16 and monitor located in the triage kiosk 26 serve to guide the patient through a series of questions in order to complete the automated triage process 48. The patient is asked to answer questions directed at determining their background, medical history and chief complaint”. The patient inputs this descriptive statement of a chief compliant to the computing device of a kiosk. This chief complaint can be indicative of symptoms that the patient is experiencing.)
As per claim 13, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
The combined teaching of Bohan and Zhang further teaches wherein the triage information includes at least one of disease information and corresponding department information:
(Paragraph [0032] of Bohan. The teaching describes “The system then prompts the patient to input their chief complaint. Once the chief complaint is identified the system proceed through a predetermined diagnosis tree asking more specific questions regarding the patient's condition based on the answers provided to the previous questions” and Paragraphs [0026] and [0038] of Zhang. The teaching describes “[s]ubsequent to the customer being assigned a queue position, in Step 9 of FIG. 6B, the system 110 can generate and transmit a notification message to the customer informing them of their position in their assigned queue and the estimated period of time they will wait to either speak to a receptionist or receive a service”. The teaching further describes that the code generator also summarizes the time they check into the emergency department.)
As per claim 14, 
Claim 14 is substantially similar to claim 1. As such claim 14 is rejected for the same reasons as claim 1.
As per claim 15, 
Claim 15 is substantially similar to claim 5. As such claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 2. As such claim 16 is rejected for the same reasons as claim 2. 
As per claim 18, 
Claim 18 is substantially similar to claim 9. As such, claim 18 is rejected for the same reasons as claim 9. 
As per claim 19, 
Claim 19 is substantially similar to claim 1. As such claim 19 is rejected for the same reasons as claim 1.
As per claim 20, 
Claim 20 is substantially similar to claim 1. As such claim 20 is rejected for the same reasons as claim 1.
Claims 8 and 17 are rejected under 35 USC as being unpatentable over Bohan, Ray, Zhang and Ashparie in further view of London (US 2015/0142704)
As per claim 8, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Bohan further teaches wherein the informing the user of the triage information comprises displaying the triage information on a user interface of the computing device:
(Paragraph [0032] of Bohan. The teaching describes “The system then prompts the patient to input their chief complaint. Once the chief complaint is identified the system proceed through a predetermined diagnosis tree asking more specific questions regarding the patient's condition based on the answers provided to the previous questions”)
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim does not explicitly teach when it is determined based on the predefined class information that the query condition is not met, the user interface is jumped to a remote manual diagnosis interface when the number of times of obtaining the descriptive statement exceeds a threshold.
However, London teaches an automated information collection system that transfers a user to customer service when the requested information is not put into the system in a recognizable way:
(Paragraph [0140] of London. The teaching describes “A conventional IVR may be able to vary its prompts but it often becomes stuck especially when the IVR does not understand or recognize the caller's speech input and requires the user to connect to a live customer support person to complete the transaction.”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bohan, Ray, Zhang and Ashparie, the teaching of London. Paragraph [0140] of London teaches that “when it is determined based on the predefined class information that the query condition is not met, the user interface is jumped to a remote manual diagnosis interface when the number of times of obtaining the descriptive statement exceeds a threshold” in conventional processes and well known before the time of filing. As such, one of ordinary skill in the art would have easily known that this solution would remedy the inevitable problem of an automated system misunderstanding a user. Such an implementation would have saved a patient time in the triage process when an error occurs and quickly redirect them to an individual who can help. One of ordinary skill in the art would have added to the combined teaching of Bohan, Ray, Zhang and Ashparie, the teaching of London based on this incentive without yielding unexpected results. 
As per claim 17, 
Claim 17 is substantially similar to claim 8. As such claim 17 is rejected for the same reasons as claim 8. 

Response to Arguments
Applicant’s arguments submitted March 28, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive.
The applicant argues that Ashparie does not teach or disclose “assigning different weights to the extracted predefined class information according to different predefined classes that respective pieces of extracted predefined class information belong to, the predefined classes including symptom class, physiological parameter class, time class, basic feature class and medical history class”. To support this argument, the applicant submits that Ashparie teaches to treat each component in the feature vector of the cited example as belonging to the symptom (class), and assigning mixing coefficients (“relative weights”) to respective components (individual symptoms) in the same symptom class. Accordingly, Ashparie provides no discussion about classifying the components or how to determine the mixing coefficients/relative weights. 
The examiner respectfully disagrees. Nowhere in the claimed language is there a “classifying” or “mixing” step. Rather, the claims describe assigning different weights based on at least a given class. In this case, the class is symptom, a variable that Ashparie has already been shown to teach. Ashparie does not merely assign a single weight for the variety of symptoms in the feature vector but assigns multiple weights to each given symptom based on the relative weights of each component.  
The applicant further argues that Ashparie does not teach or disclose “determining that the query condition is met and the predefined class information is sufficient to query effective triage information from the medical knowledge base when the weighted value exceeds a predefined threshold”. 
The examiner respectfully disagrees. Ashparie at paragraph [0045] teaches that the total weight gives a x% confidence. Paragraph [0047] of Ashparie teaches that this variable is used to test if the null hypothesis is to be rejected. In the given example, the threshold for the null hypothesis to be rejected is greater or equal to 68%. This suggests that the query condition for fever is met when the components of feature x pass the null hypothesis and that class information is sufficient to query effective information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                      

/JOHN P GO/Primary Examiner, Art Unit 3686